Citation Nr: 1111754	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 30, 2009, and to an initial rating greater than 10 percent thereafter, for left knee bursitis.

2.  Entitlement to an initial compensable rating for right knee ganglion cyst.

3.  Entitlement to an initial compensable rating for right wrist distal radius fracture.

4.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted, in pertinent part, the Veteran's claims of service connection for right knee ganglion cyst, right wrist distal radius fracture, left knee bursitis, and for left ear hearing loss, assigning zero percent ratings for each of these disabilities effective September 1, 2005.  The RO also denied the Veteran's claim of service connection for vitamin B12 deficiency.  The Veteran disagreed with this decision in June 2006 with respect to each of these claims.  When he perfected a timely substantive appeal (VA Form 9) in July 2007, however, the Veteran stated that he was appealing for initial compensable ratings for right knee ganglion cyst, right wrist distal radius fracture, and for left knee bursitis and for service connection for vitamin B12 deficiency.

In a March 2009 rating decision, the RO granted the Veteran's service connection claim for pernicious anemia (previously claimed as vitamin B12 deficiency) and assigned a zero percent rating effective September 1, 2005.  This decision was issued to the Veteran and his service representative in April 2009.

In a deferred rating decision dated in July 2009, RO personnel concluded that a claim for an initial compensable rating for left ear hearing loss was on appeal and directed that additional development occur on this claim.  In reaching this conclusion, RO personnel stated that an initial compensable rating claim for left ear hearing loss was listed on the Veteran's July 2007 VA Form 9.  The Board notes, however, that the Veteran stated on his July 2007 VA Form 9 only that he was appealing for initial compensable ratings for right knee ganglion cyst, right wrist distal radius fracture, and for left knee bursitis and for service connection for vitamin B12 deficiency.  Contrary to the determination of RO personnel, no initial compensable rating claim for left ear hearing loss was included on the Veteran's July 2007 VA Form 9.  Because the RO listed the Veteran's initial compensable rating claim for left ear hearing loss as an issue in the December 2009 Supplemental Statement of the Case, however, the Board finds that this led the Veteran reasonably to believe that he had perfected a timely appeal on this claim.  Thus, although no timely substantive appeal was perfected on this claim, the claim of entitlement to an initial compensable rating for left ear hearing loss currently is before the Board.

In a December 2009 rating decision, the RO assigned a higher initial 10 percent rating for the Veteran's service-connected left knee bursitis effective July 30, 2009.

In a VA Form 9 dated on January 1, 2010, and date-stamped as received by the RO on January 11, 2010, the Veteran stated that he was appealing for initial compensable ratings for right knee ganglion cyst, right wrist distal radius fracture, and for left ear hearing loss.


FINDINGS OF FACT

1.  Prior to July 30, 2009, the competent evidence shows that the Veteran's left knee bursitis was manifested by, at worst, complaints of chronic aching; there is no competent evidence of limitation of left knee range of motion, left knee instability, or functional loss such as painful motion in the left knee.

2.  Effective July 30, 2009, the competent evidence shows that the Veteran's left knee bursitis is manifested by, at worst, complaints of painful left knee motion without objective evidence of left knee instability, or limitation of left knee range of motion, including on repetitive testing.

3.  The competent evidence shows that the Veteran's right knee ganglion cyst is manifested by, at worst, complaints of chronic right knee pain without objective evidence of right knee instability, or limitation of right knee range of motion, including on repetitive testing.

4.  The competent evidence shows that the Veteran's right wrist distal radius fracture is manifested by, at worst, complaints of intermittent pain without objective evidence of any limitation of motion, including on repetitive testing.

5.  The competent evidence shows that the Veteran's left ear hearing loss is assigned a Roman numeral of I.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to July 30, 2009, and to an initial rating greater than 10 percent thereafter, for left knee bursitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5260-5019, 5261, 5257 (2010).

2.  The criteria for an initial compensable rating for right knee ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5299-5020, 5260, 5261, 5257 (2010).

3.  The criteria for an initial compensable rating for right wrist distal radius fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2010).

4.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.385, 4.85, 4.86, Tables VI, VIA, VII, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for left knee bursitis, right knee ganglion cyst, right wrist distal radius fracture, and for left ear hearing loss are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate a claim of service connection was issued to the Veteran in September 2005 before the currently appealed rating decision was issued in March 2006; thus, this notice was timely.  Because all of the Veteran's claims are being denied in this decision, any question as to the appropriate disability ratings or effective dates is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for left knee bursitis, right knee ganglion cyst, right wrist distal radius fracture, and for left ear hearing loss, and because the Veteran was fully informed of the evidence needed to substantiate his claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected left knee bursitis, right knee ganglion cyst, right wrist distal radius fracture, and left ear hearing loss.  The Board notes that, in statements on his July 2007 notice of disagreement, the Veteran essentially contended that a December 2005 VA examination was inadequate with respect to the clinical findings concerning his service-connected left knee bursitis, right knee ganglion cyst, and right wrist distal radius fracture.  In questioning the adequacy of the December 2005 VA examination report, the appellant appears to be raising a general challenge to the professional competence of the VA examiner who conducted that examination.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  See Cox, 20 Vet. App. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the appellant nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the December 2005 VA examination.

Recent Federal Circuit precedent also suggests that VA correctly relied upon the December 2005 examination report in adjudicating the Veteran's higher initial rating claims for left knee bursitis, right knee ganglion cyst, and for right wrist distal radius fracture.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  

Neither the appellant nor his representative have identified or submitted any evidence or argument that the VA examiner who conducted the December 2005 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of that examination.  The appellant contends instead, without support in the record, that the VA examiner did not report accurately the results of his physical examination in December 2005.  This argument is not persuasive for the reasons outlined above.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VA examiner prior to relying on the Veteran's December 2005 VA examination in adjudicating his higher initial rating claims for left knee bursitis, right knee ganglion cyst, and for right wrist distal radius fracture.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Even assuming for the sake of argument that it was error to rely on the December 2005 VA examination report, any error is harmless in this case because there has been no showing or even an allegation that the VA examiner who conducted the December 2005 VA examination was not competent or did not report accurately the Veteran's current left knee symptomatology.  The Board finds that the December 2005 VA examination is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his bilateral knee disabilities and right wrist disability, described completely his current bilateral knee and right wrist symptomatology, and made findings appropriate to the Rating Schedule.  See 38 C.F.R. § 4.2 (2010).  The Board further finds that a remand to conduct a new VA examination would serve no purpose but to delay further the adjudication of the appellant's claim with no benefit flowing to him.  This is particularly so in light of the fact that the Veteran's bilateral knees and right wrist were examined by a different VA examiner in July 2009 and neither the Veteran nor his service representative has raised any challenge to that examination report.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board notes that the VA examiners who saw the Veteran for evaluation of his service-connected left ear hearing loss in May and in July 2009 also provided detailed information regarding the impact of the Veteran's left ear hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Ratings for Left Knee, Right Knee, and Right Wrist

The Veteran contends that his service-connected left knee bursitis, right knee ganglion cyst, and right wrist distal radius fracture all are more disabling than currently evaluated.  He specifically contends that his service-connected left knee bursitis results in frequent flare-ups of pain, stiffness, and tenderness on repeated use.  He also specifically contends that his service-connected right knee ganglion cyst results in stiffness, pain, and requires him to wear a knee wrap.  He also specifically contends further that he experiences flare-ups of pain and a lack of endurance due to his service-connected right wrist distal radius fracture.    

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left knee bursitis currently is evaluated as zero percent disabling (non-compensable) effective September 1, 2005, and as 10 percent disabling effective July 30, 2009, by analogy to 38 C.F.R. § 4.71a, DC 5260-5019 (limitation of leg flexion-bursitis).  See 38 C.F.R. § 4.71a, DC 5206-5019 (2010).  The Veteran's service-connected right knee ganglion cyst currently is evaluated as zero percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5299-5020 (other knee disability-synovitis).  See 38 C.F.R. § 4.71a, DC 5299-5020 (2010).

DC 5019 provides that bursitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  DC 5020 also provides that synovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under DC 5003.  See 38 C.F.R. §§ 4.71a, DC's 5019, 5020 (2010).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion. See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code (DC) 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned when knee extension is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned.

DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved (DC 5200, etc.).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate DC, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2010).  Note (1) to DC 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) to DC 5003 states that ratings based on x-ray findings will not be used in rating DC's 5013 to 5024 (to include DC 5019 for bursitis and DC 5020 for synovitis).  Id.

The Veteran's service-connected right wrist distal radius fracture currently is evaluated as zero percent disabling under 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the wrist).  See 38 C.F.R. § 4.71a, DC 5215 (2010).  DC 5215 provides a 10 percent rating for limitation of motion of the wrist with palmar flexion limited in line with the forearm (whether the major (dominant) or minor (non-dominant) wrist).  A 10 percent rating also is assigned under DC 5215 for limitation of motion of the wrist with dorsiflexion less than 15 degrees (whether the major (dominant) or minor (non-dominant) wrist).  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the wrist and the knee are considered major joints.  38 C.F.R. § 4.45 (2010).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating prior to July 30, 2009, and to an initial rating greater than 10 percent thereafter, for left knee bursitis.  The competent evidence shows that, prior to July 30, 2009, the Veteran's service-connected left knee bursitis was manifested by, at worst, complaints of chronic aching without evidence of painful motion in the left knee or any limitation of left knee motion (flexion or extension).  The Veteran's service treatment records show that, although he complained of and was treated for left knee problems during service, there was no objective evidence of any limited left knee flexion.  For example, at his enlistment physical examination in March 1984, clinical evaluation was normal.  The Veteran denied all relevant medical history.  

On periodic physical examination in February 1988, clinical evaluation was normal.  The Veteran denied all relevant medical history.  The Veteran's in-service medical history was unchanged on a subsequent medical history report completed in August 1990.  On periodic physical examination in December 1993 and in March 1995, clinical evaluation was normal.  The Veteran also denied all relevant medical history in March 1995.  The Veteran's in-service medical history was unchanged on subsequent medical history reports completed in November 1997 and April 1998.  On periodic physical examination in August 2000, clinical evaluation was normal.  The Veteran denied all relevant medical history.  

On outpatient treatment in May 2004, the Veteran's complaints included left knee pain.  He denied any knee trauma or injury.  Objective examination showed a normal gait, a full range of motion in the knee, no clicking or locking, and no laxity.  The assessment included knee pain.

In January 2005, the Veteran complained of knee pain which increased with prolonged walking.  Objective examination showed no tenderness to palpation in the knee, a full range of motion, and good flexibility.  X-rays of the left knee were normal.  The assessment included patellofemoral pain syndrome of the left knee.    

At his separation physical examination in March 2005, the Veteran complained of knee pain.  Clinical evaluation showed knee pain which was not considered disabling.  An magnetic resonance imaging (MRI) scan of the left knee was normal without evidence of internal derangement.  It was noted that the Veteran would be on terminal leave beginning in June 2005 and would retire in August 2005.  

The competent post-service evidence also shows that, at least prior to July 30, 2009, the Veteran's service-connected left knee bursitis was manifested by, at worst, complaints of chronic aching without objective evidence of painful motion in the left knee or any limitation of left knee motion.  For example, on VA examination in October 2005, approximately 2 months after his service separation, the Veteran's complaints included left knee pain brought on by weather changes.  He denied ever using a brace, having surgery, or undergoing steroid injections.  He also denied experiencing any flare-ups of left knee pain.  He stated only that he experienced a chronic aching deep in his left knee which occurred with weather changes.  Physical examination showed a normal gait, no assistive devices, full left knee flexion, no crepitus or fusion, and no subluxation or laxity with varus or valgus stress.  The diagnoses included chronic bursitis of the left knee with a full range of motion without DeLuca losses following repetitive motion exercises.

In statements on his July 2007 notice of disagreement, the Veteran disputed the December 2005 VA examination findings.  He contended that this examination did not reflect his left knee disability accurately because he was not experiencing flare-ups of left knee pain at that time.  He also contended that he currently experienced frequent flare-ups of left knee pain which resulted in stiffness, limitation of motion, tenderness, constant pain, fatigue, and a lack of endurance.  

On private outpatient treatment in July 2007, the Veteran complained of knee pain.  He stated that he was very stiff on waking in the morning or after sitting for extended periods.  His knee pain improved after stretching and worsened after excessive use.  His pain always was worse in the winter when it was cold outside.  Physical examination of the left knee showed no swelling, painful movement, medial knee tenderness, and no deformities, instability, erythema, or patellar crepitus.  Passive range of motion was only mildly tender.  The assessment was pain in limb.

Private x-rays of the left knee taken in August 2007 were normal.  

In statements on a November 2008 VA Form 21-4138, the Veteran contended that he experienced left knee arthritis which caused daily knee pain.  

On VA examination on July 30, 2009, the Veteran's complaints included intermittent left knee pain and stiffness since 2004.  He reported working as maintenance personnel and had not missed any time from work in the previous 12 months due to his left knee.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran rated his left knee pain as 2-4/10 on a pain scale (with 10/10 being the worst pain).  Flare-ups occurred 6 to 7 times a month and lasted for about 48 hours.  He denied any locking, popping, or instability.  He also stated that his activities of daily living usually were not impaired.  He was able to stand for 20 minutes, walk for 45 minutes, and sit for 1 hour.  He did not wear a brace or use a cane.  Physical examination showed a symmetrical and reciprocal gait, no difficulty arising from the chair or changing positions on the examining table, a full range of motion in the left knee with pain at the end of the motion, stable ligaments, normal strength, mild tenderness on manipulation of the left knee.  There were no changes in active or passive range of motion on repetitive testing and no additional limitation of motion in the left knee due to any of the DeLuca factors.  X-rays of the left knee were normal.  The diagnoses included left knee bursitis with no limitation of motion.

On VA outpatient treatment in December 2009, the Veteran's complaints included occasional giving way of his left knee.  He wore a knee brace on occasion but preferred not to wear it.  He denied ever falling and did not feel he was at risk of falling.  He controlled his left knee pain with medication.  It was noted that there was no significant pathology in his knee.  The VA examiner stated that the Veteran appeared to be doing well.  The assessment included questionable mild osteoarthritis in the left knee.

The Board acknowledges the Veteran's continuing complaints of left knee pain and stiffness.  The competent evidence shows, however, that the Veteran's service-connected left knee bursitis was manifested by no more than complaints of chronic left knee aching prior to July 30, 2009.  There was no competent evidence of painful motion in the left knee or any limitation of left knee range of motion prior to that date.  The VA examiner specifically determined in October 2005, just 2 months after the Veteran's separation from active service, that he had a full range of left knee motion without any limitation of motion following DeLuca testing.  Although there was painful left knee movement noted on private outpatient treatment in July 2007, the private examiner also noted that the Veteran's passive range of left knee motion was only mildly tender.  There is no competent evidence of left knee arthritis such that an initial compensable rating prior to July 30, 2009, for the Veteran's service-connected left knee bursitis is warranted under DC 5019.  See 38 C.F.R. § 4.71a, DC 5019.  Nor is there any indication of limited left knee flexion such that an initial compensable rating for the Veteran's service-connected left knee bursitis is warranted under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260.  An initial 10 percent rating under DC 5019-5260 requires either left knee arthritis due to pain or flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5019-5260.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for service-connected left knee bursitis prior to July 30, 2009.  Accordingly, the Board finds that the criteria for an initial compensable rating for the Veteran's service-connected left knee bursitis prior to July 30, 2009, are not met.

The Veteran also is not entitled to an initial rating greater than 10 percent effective July 30, 2009, for service-connected left knee bursitis.  Id.  On VA examination on that date, physical examination found painful left knee motion at the end of range of motion testing.  No additional limitation of motion or any functional limitation due to any of the DeLuca criteria was noted.  There is no competent evidence that, since July 30, 2009, the Veteran's service-connected left knee bursitis has resulted in left knee flexion limited to 30 degrees or less as is required for a higher rating under DC 5260.  Nor is there competent evidence of limitation of left knee extension.  Nor is there any competent evidence that the Veteran's service-connected left knee bursitis has resulted in limitation of motion in more than 1 major joint or occasional incapacitating exacerbations of left knee pain as is required for a higher initial rating under DC 5019.  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 10 percent effective July 30, 2009, for service-connected left knee bursitis.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent effective July 30, 2009, for left knee bursitis also are not met.  

The Board also finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for right knee ganglion cyst.  The competent evidence shows that the Veteran's service-connected right knee ganglion cyst is manifested by, at worst, complaints of chronic right knee pain without objective evidence of any limitation of motion, including on repetitive testing.  The Veteran's service treatment records show that, at his enlistment physical examination in March 1984, clinical evaluation was normal and he denied any relevant pre-service medical history.  These results were unchanged on periodic physical examination in February 1988.  The Veteran again denied any relevant history on a medical history report completed in August 1990.  Clinical evaluation was unchanged on periodic physical examination in December 1993 and in March 1995.  He also denied any relevant medical history on subsequent medical history reports completed in November 1997 and in April 1998.  On periodic physical examination in August 2000, clinical evaluation was normal and the Veteran denied any relevant medical history.

On outpatient treatment in May 2004, the Veteran's complaints included right knee pain on squatting and kneeling.  Objective examination showed a normal gait, a full active range of knee motion, and no clicking, locking, or laxity.  The assessment included right knee pain.

In January 2005, the Veteran complained of right greater than left knee pain.  He experienced pain on prolonged walking.  Objective examination showed no tenderness to palpation in the right knee, a full range of knee motion, clicking on the right knee but no pain, and good flexibility.  X-rays of the right knee were normal.  The assessment included right knee patellofemoral pain syndrome.

At his separation physical examination in March 2005, the Veteran complained of knee pain.  Clinical evaluation showed knee pain.  An MRI of the right knee showed a ganglion cyst, which was not considered disabling, but otherwise was unremarkable.

The competent post-service evidence also shows that the Veteran's service-connected right knee ganglion cyst is manifested by, at worst, complaints of chronic right knee pain without objective evidence of any limitation of motion, including on repetitive testing.  For example, on VA examination in October 2005, the Veteran's complaints included constant throbbing right knee pain.  He denied any history of right knee injury or strain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran stated that his right knee pain worsened when carrying any heavy objects or with any prolonged standing.  His pain was deep in the right knee.  He denied any swelling.  The Veteran's March 2005 right knee MRI was noted.  He reported almost daily flare-ups of right knee pain.  Physical examination showed a normal gait, no use of any ambulatory assistive devices, full right knee flexion without crepitus of fusion, and no subluxation or laxity with varus or valgus stress.  The diagnoses included ganglion cyst of the right knee with a full range of motion and without DeLuca losses following repetitive motion exercises.

In statements on his July 2007 notice of disagreement, the Veteran disputed the December 2005 VA examination findings.  He contended that this examination did not reflect his right knee disability accurately because he was not experiencing flare-ups of right knee pain at that time.  He also contended that he currently experienced frequent flare-ups of right knee pain which resulted in stiffness, limitation of motion, tenderness, constant pain, fatigue, and a lack of endurance.

On private outpatient treatment in July 2007, the Veteran's complaints included gradually worsening knee pain, right greater than left.  He was very stiff on waking in the morning or after sitting for extending periods.  His right knee pain was worse with excessive use.  An MRI had shown ganglion cyst in the right knee.  Physical examination of the right knee showed no swelling or deformity, painful movement, minimal crepitus, no knee joint instability, medial knee tenderness, and no erythema or patellar crepitus.  The assessment was pain in limb.

Private x-rays of the right knee taken in August 2007 were normal.

In statements on a November 2008 VA Form 21-4138, the Veteran contended that he experienced right knee arthritis which caused daily knee pain.

On VA examination in July 2009, the Veteran's complaints included almost daily flare-ups of right knee pain which he rated as 5-6/10 on a pain scale (with 10/10 being the worst pain).  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran stated that his flare-ups could last about 48 hours.  He denied any locking, stiffness, or instability.  He did not wear a right knee brace.  He sometimes wrapped the right knee with Velcro while at work and this helped with his right knee pain.  He could stand for 15-20 minutes, walk for 45 minutes, sit for 1 hour, lift 50 pounds, and go up and down 3 flights of stairs without any increased pain.  His activities of daily living usually were not impaired.  He was able to function in his usual occupation.  Physical examination showed a reciprocal and symmetrical gait, no assistive device, no difficulty arising from the chair or changing positions on the examining table, a full range of right knee motion without pain, stable ligaments, normal strength, and no tenderness of the right knee.  There was no change in active or passive range of motion on repetitive range of motion testing and no additional limitation of motion under the DeLuca criteria.  X-rays of the right knee were normal.  The diagnoses included right knee with ganglion cyst, noted on previous examination, with no limitation of motion and a normal x-ray.

On VA outpatient treatment in December 2009, the Veteran's complaints included right greater than left knee pain with occasional giving way of his right knee.  He wore a knee brace on occasion but preferred not to wear it.  He never had fallen and did not feel he was at risk for falls.  He controlled his knee symptoms with medication.  The VA examiner stated that the Veteran appeared to be doing well.  The assessment included no significant pathology in the knee with questionable mild osteoarthritis.

The Board acknowledges the Veteran's complaints of right knee pain and stiffness which he attributes to his service-connected right knee ganglion cyst.  The competent evidence shows, however, that there is no objective evidence of any limitation of motion, including on repetitive range of motion testing, such that an initial compensable rating for the Veteran's service-connected ganglion cyst is warranted under DC 5299-5020, 5260, or 5261.  See 38 C.F.R. § 4.71a, DC 5299-5020 (2010).  The Board also acknowledges that the Veteran was diagnosed as having right knee ganglion cyst at his separation from active service in March 2005, although this was not considered disabling by the in-service examiner who conducted the Veteran's separation physical examination.  VA examination in October 2005, approximately 2 months after the Veteran's separation from service, showed a full range of right knee motion without DeLuca losses following repetitive motion exercises.  In other words, there was no additional limitation of motion in the Veteran's right knee due to the DeLuca factors when he was examined in October 2005 just a few months after his service separation.  Although the Veteran complained in July 2007 that his right knee pain was worsening, the private examiner who saw him found no painful right knee movement on physical examination.  The Veteran also had a full range of motion in the right knee without pain at his most recent VA examination in July 2009, although he complained of daily flare-ups of right knee pain.  There also was no change in active or passive range of motion in the Veteran's right knee on repetitive range of motion testing and no additional limitation of motion under the DeLuca criteria.  The Veteran reported in December 2009 that his knee symptoms were controlled with medication and the VA examiner observed that he was doing well.  There is no competent evidence of right knee arthritis such that an initial compensable rating for the Veteran's service-connected right knee ganglion cyst is warranted under DC 5299-5020.  See 38 C.F.R. § 4.71a, DC 5299-5020.  An initial 10 percent rating under DC 5020 requires either right knee arthritis due to pain or limitation of motion in the right knee.  See 38 C.F.R. § 4.71a, DC 5020.  Neither right knee arthritis nor painful limitation of motion in the right knee has been shown by the competent evidence of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for service-connected right knee ganglion cyst.  Accordingly, the Board finds that the criteria for an initial compensable rating for the Veteran's service-connected right knee ganglion cyst also are not met.

The Veteran also is not entitled to separate compensable ratings for limitation of motion and instability in either of his knees under DC 5257.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board notes in this regard that the Veteran's service-connected left knee bursitis currently is evaluated by analogy to a DC used for evaluating limitation of knee motion (in this case, limited knee flexion).  See 38 C.F.R. § 4.71a, DC 5260 (2010).  There is no indication in the competent evidence of record that the Veteran experiences any instability in either of his knees such that separate compensable ratings for limitation of motion and instability are warranted.  No knee joint instability was noted on private outpatient treatment in July 2007.  The Veteran himself also denied experiencing any knee instability on VA examination in July 2009 and his knee ligaments were stable on physical examination.  Although the Veteran subsequently reported on VA outpatient treatment in December 2009 that he experienced occasional giving way (or instability) in his knees, the VA examiner concluded that there was no significant pathology shown in either of the Veteran's knees.  There also is no x-ray evidence of arthritis which would permit the assignment of separate compensable ratings for limitation of motion and instability in either of the Veteran's knees.  Thus, the Board finds that separate compensable ratings for limitation of motion and instability in either of the Veteran's knees are not warranted.  

The Board further finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for right wrist distal radius fracture.  The competent evidence shows that the Veteran's service-connected right wrist distal radius fracture is manifested by, at worst, complaints of intermittent pain without objective evidence of any limitation of motion, including on repetitive testing.  The Veteran's service treatment records show that he denied any relevant pre-service medical history and clinical evaluation was normal at his enlistment physical examination in March 1984.  His medical history and clinical evaluation were unchanged on periodic physical examination in February 1988.  His medical history was unchanged on a medical history report completed in August 1990.  His medical history and clinical evaluation also were unchanged on periodic physical examinations in December 1993 and in March 1995.  His medical history was unchanged on subsequent medical history reports completed in November 1997 and in March 1998.  On periodic physical examination in August 2000, clinical evaluation of his wrists was normal.  The Veteran stated that he was in good health.  

On outpatient treatment on March 24, 2003, the Veteran complained of continuing right wrist pain after he had fallen on to his right wrist.  Objective examination of the right wrist showed mild edema/erythema, tenderness to palpation in the radial aspect, and no obvious deformity.  X-rays showed a questionable fracture of the distal radius.  The assessment was right distal radius fracture.

A bone scan taken on April 2, 2003, showed findings consistent with right distal radius fracture.  X-rays of the right wrist taken on April 2, 2003, showed an intra-articular minimally displaced distal radius fracture and a chronic ulnar styloid fracture.    

On outpatient treatment on April 7, 2003, the Veteran complained that his right wrist pain generally had declined from his last visit.  It was noted that he was 3 weeks status-post fall on the right hand from a height of 3 feet.  Objective examination showed tenderness to palpation.  X-rays of the right wrist showed a healing fracture with no change in alignment or position.  The assessment was right distal radius fracture without evidence of scaphoid fracture.

On April 21, 2003, the Veteran denied experiencing any right wrist pain.  It was noted that he was status-post right distal radius fracture and had been in a cast for 4 weeks.  Physical examination showed no tenderness to palpation at the fracture site.  The assessment was right distal radius fracture.

On outpatient treatment on May 5, 2003, it was noted that the Veteran was status-post distal radius fracture of the right wrist.  The date of injury was March 5, 2003.  The mechanism of injury was he fell on his outstretched hand and fracture the dorsal wrist.  He was out of a plaster cast on May 5, 2003.  The Veteran reported that his wrist pain was 0/10 on a pain scale (the least pain) at rest, with use, and at night.  He was able to conduct his activities of daily living.  He reported decreased functional performance with driving, picking up objects weighing more than 10 pounds, sawing pipe, operating a drill, hammering, stapling, shooting, and riding a bike.  Objective examination showed a protruding right ulnar styloid, intact fine motor coordination, and sensation within normal limits.  Range of motion testing of the right wrist showed extension to 55 degrees, flexion to 20 degrees, ulnar deviation to 20 degrees, and radial deviation to zero degrees.  X-rays of the right wrist showed a healing fracture with no change in alignment or position.  The assessment was decreased active range of motion of the right wrist.

On May 30, 2003, the Veteran stated that his right wrist "feels normal."  His wrist pain was unchanged at 0/10 on a pain scale.  Physical examination showed no change.  Range of motion testing of the right wrist showed extension to 70 degrees, flexion to 55 degrees, ulnar deviation to 35 degrees, and radial deviation to 5 degrees.  It was noted that the Veteran had made excellent gains with a home exercise program and he was satisfied with his progress.

At the Veteran's separation physical examination in March 2005, clinical evaluation of his wrists was normal.  A history of a right radius fracture was noted and was not considered disabling.  

The competent post-service evidence also shows that the Veteran's service-connected right wrist distal radius fracture is manifested by, at worst, complaints of intermittent pain without objective evidence of any limitation of motion, including on repetitive testing.  For example, on VA examination in October 2005, approximately 2 months after his separation from service, the Veteran's complaints included chronic daily pain in the right wrist which was worse in the mornings.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran reported that he had fallen and landed on the back of his right wrist in April 2003.  His right wrist had been in a cast for 8 weeks.  He denied any severe flare-ups of right wrist pain since his fracture and did not wear any right wrist brace.  His right wrist pain was exacerbated by any manual work or lifting heavy objects with his right arm.  He also felt that his right wrist was much weaker than his left wrist.  Physical examination of the right wrist showed full extension, flexion, radial deviation, and ulnar deviation.  There were no DeLuca losses of ranges of motion following repetitive motion exercises.  The diagnoses included status-post right wrist fracture with a full range of motion without DeLuca losses.

In statements on his July 2007 notice of disagreement, the Veteran disputed the December 2005 VA examination findings.  He contended that this examination did not reflect his right wrist disability accurately because he was not experiencing flare-ups of right wrist pain at that time.  He also contended that he currently experienced frequent flare-ups of right wrist pain which resulted in stiffness, limitation of motion, tenderness, constant pain, fatigue, and a lack of endurance.

On VA examination in July 2009, the Veteran's complaints included intermittent right wrist pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran reported that he had fallen and landed on the back of his right wrist in April 2003.  He was treated in a cast for 8 weeks and followed with physical therapy.  He did not wear a wrist brace.  His activities of daily living usually were not impaired.  He could write about 1/2 a page.  His wrist might get stiff with flare-ups of pain 4-5 times a week which lasted about 2 hours.  He was able to function with his usual occupation and could lift about 50 pounds.  Physical examination showed a normal full range of wrist motion without pain.  There was no change in active or passive range of motion during repeated testing against resistance and no additional limitation of motion in the right wrist due to any of the DeLuca factors.  X-rays showed post-traumatic changes in the right wrist and a stable right wrist.  The diagnoses included status-post right wrist distal radius fracture, old and healed, with a normal range of motion.

The Board acknowledges the Veteran's continuing complaints of right wrist pain which he attributes to his service-connected right wrist distal radius fracture.  The competent evidence indicates, however, that the Veteran's subjective complaints of right wrist pain have not resulted in any objective worsening of his service-connected right wrist disability.  To qualify for an initial compensable rating under DC 5215, limitation of motion of the wrist must be shown either in palmar flexion limited in line with the forearm or in dorsiflexion to less than 15 degrees.  See 38 C.F.R. § 4.71a, DC 5215 (2010).  As noted, the Veteran's right wrist has demonstrated a full, active range of motion with no limitation of motion due to any of the DeLuca factors on repeated physical examinations conducted during the pendency of this appeal.  Nor does a review of the Veteran's service treatment records show that his service-connected right wrist disability resulted in any compensable limitation of motion following his in-service fracture.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial compensable rating for his service-connected right wrist distal radius fracture.  Accordingly, the Board finds that the criteria for an initial compensable rating for a right wrist distal radius fracture are not met.

Higher Initial Rating for Left Ear Hearing Loss

The Veteran finally contends that his service-connected left ear hearing loss is more disabling than currently evaluated.  He specifically contends that his left ear feels plugged as a result of his service-connected left ear hearing loss.

The Veteran's service-connected left ear hearing loss currently is evaluated as zero percent disabling under 38 C.F.R. § 4.85, DC 6100.  See 38 C.F.R. § 4.85, DC 6100 (2010).  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  

In addition to the laws and regulations discussed above, the Board notes that, to evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for left ear hearing loss.  The Veteran's service treatment records show that his hearing was tested repeatedly during his more than 21 years of active service.  At his enlistment physical examination in March 1984, he denied any relevant pre-service medical history.  Clinical evaluation of the Veteran's ears was normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
5
10
10

On the authorized audiological evaluation in February 1985, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
25
LEFT
15
20
10
15
25

On the authorized audiological evaluation in January 1987, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
15
10
0
15
20

No significant threshold shift was detected.

On the authorized audiological evaluation in November 1987, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
25
LEFT
15
20
5
15
25

A significant threshold shift was detected.  A follow-up audiological evaluation in December 1987 found no significant threshold shift.

On periodic physical examination in February 1988, the Veteran denied any relevant medical history and clinical evaluation of his ears was normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
20
15
5
10
20

In August 1988, the Veteran reported on a "Medical Surveillance Questionnaire" that he had been exposed to "high noise level" while serving aboard U.S.S. MIDWAY and U.S.S. IOWA between August 1984 and September 1986 and between September 1986 and April 1988, respectively.  He stated that he had been given ear protection during both of these in-service assignments.  

In June 1989, the Veteran was issued permanent hearing protection.

On the authorized audiological evaluation in August 1989, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
15
LEFT
15
15
5
10
20

No significant threshold shift was detected.

On the authorized audiological evaluation in March 1991, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
20
15
5
10
20

No significant threshold shift was detected.

In October 1992, the Veteran reported an occupational history of noise exposure which had lasted for 8 years.  He also stated that he had been told that he had hearing loss.  An undated "Medical Surveillance Questionnaire" included in the Veteran's service treatment records shows that he reported multiple in-service exposures to "high noise level" and being given ear plugs during active service.  He was entered in to a hearing conservation program in June 1992.

On the authorized audiological evaluation in October 1992, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
25
LEFT
30
10
0
5
20

No significant threshold shift was detected.

On the authorized audiological evaluation in November 1993, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
25
LEFT
10
10
5
10
25

A significant threshold shift was detected.  

In December 1993, it was noted that the Veteran's hearing appeared to be consisted with noise exposure.  The assessment was hearing level within normal limits bilaterally.  The Veteran was advised to undergo an annual audiogram.

On periodic physical examination in March 1995, clinical evaluation of the Veteran's ears was normal.  He denied any relevant in-service medical history.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
20
10
0
0
5
5
25

On the authorized audiological evaluation in August 1995, the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
5
5
0
10
25

No significant threshold shift was detected.

On the authorized audiological evaluation in March 1997, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
15
LEFT
5
10
5
15
30

No significant threshold shift was detected.  The assessment was hearing loss.

In January 1998, the Veteran was issued triple flange hearing protection.

On the authorized audiological evaluation in March 1998, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
20
LEFT
10
15
0
10
25

No significant threshold shift was detected.

The Veteran was issued single flange hearing protection in November 1998.

On the authorized audiological evaluation in March 1999, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
20
LEFT
15
20
10
20
30

A significant threshold shift was detected.  A follow-up audiological evaluation found no significant threshold shift.

On the authorized audiological evaluation in May 2000, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
10
25
LEFT
10
15
10
20
35

A significant threshold shift was detected.  The Veteran was issued hand-formed earplugs for hearing protection.

On periodic physical examination in August 2000, the Veteran denied any relevant in-service medical history and clinical evaluation of his ears was normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
30
LEFT
15
15
5
15
35

The Veteran had another in-service audiogram in July 2001; unfortunately, his pure tone thresholds were not reported in decibels.  Speech discrimination scores showed 100% percent in each ear.  The Veteran reported bilateral intermittent aural fullness in the past few months.  A history of noise exposure was noted.  The in-service audiologist stated that the Veteran's audiogram showed mild bilateral sensorineural hearing loss at 6000-8000 Hertz (Hz).  His speech discrimination scores were within normal limits.  The assessment was bilateral sensorineural hearing loss.

On the authorized audiological evaluation in May 2002, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
10
15
0
15
35

No significant threshold shift was detected.  The Veteran was issued hand-formed earplugs for hearing protection.  

On the authorized audiological evaluation in January 2004, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
30
LEFT
15
15
10
15
40

The Veteran was issued hand-formed earplugs for hearing protection.

At his separation physical examination in March 2005, the Veteran denied any relevant in-service history and clinical evaluation of his ears was normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
25
LEFT
15
20
10
15
45

No significant threshold shift was detected.  The Veteran was issued hand-formed earplugs for hearing protection.

The competent post-service evidence shows that, on VA examination in October 2005, the Veteran complained of a gradual decrease in hearing for the previous 10+ years.  He reported a military noise exposure of serving 21 years as a gunner's mate in the Navy.  the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
35
LEFT
15
30
25
30
45

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was bilateral mild sensorineural hearing loss.

On VA outpatient treatment in May 2009, the Veteran complained that it was getting harder for him to hear when there was background noise.  His October 2005 VA examination was noted.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
40
LEFT
15
20
25
35
55

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The assessment was no significant change in hearing thresholds in either ear when compared to the previous audiogram in October 2005.  

On VA examination in July 2009, the Veteran's complaints included hearing loss.  The Veteran reported that his hearing loss caused communication problems in social situations and had a significant effect on his occupation.  A history of 20 years' exposure to weapons fire while in the Navy was noted.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
50
LEFT
25
25
25
30
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The diagnosis was mild bilateral sensorineural hearing loss.

On VA outpatient treatment in December 2009, the Veteran complained of increased "hearing difficulties" in his left ear in the previous 6-8 weeks.  A diagnosis of mild bilateral sensorineural hearing loss was noted.  The assessment included hearing loss.

The Board acknowledges the Veteran's continuing complaints of left ear hearing loss.  Again, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  The Veteran's service-connected left ear hearing loss has not been compensably disabling at any time during the pendency of this appeal.  Although his hearing was tested repeatedly during active service, and although a review of his service treatment records shows that he was exposed to noise routinely as part of his in-service duties as a gunner's mate in the Navy, the audiometric testing results for each of the Veteran's reported in-service audiograms only results in a Roman numeral of I being assigned for his left ear hearing loss.  This includes the audiograms conducted at his enlistment physical examination in March 1984 and at his separation physical examination in March 2005.  The Board acknowledges that there were significant acoustic threshold shifts noted in the Veteran's left ear hearing and he was diagnosed as having left ear hearing loss during active service.  The objective evidence does not reflect that the Veteran's hearing loss was compensably disabling at any time during or after his 21 years of active service, however.  The Board notes in this regard that the audiometric testing results in October 2005 also result in a Roman numeral of I being assigned for the Veteran's left ear hearing loss.  Because service connection is in effect only for left ear hearing loss, a Roman numeral of I is assigned for the Veteran's right ear hearing.  See 38 C.F.R. § 4.85(f).  This results in a zero percent (non-compensable) rating for the Veteran's service-connected left ear hearing loss.  Similarly, the audiometric testing results in May 2009 and on VA examination in July 2009 each result in a Roman numeral of I being assigned for the Veteran's left ear hearing loss.  This again results in a zero percent (non-compensable) rating for the Veteran's service-connected left ear hearing loss.  Id.  

As noted in the Introduction, the Board assigns the audiometric testing results obtained in May and July 2009 significant probative value in determining the appropriate disability rating for the Veteran's service-connected left ear hearing loss because the VA examiners who saw the Veteran in May and July 2009 provided detailed information regarding the impact of his service-connected left ear hearing loss on his daily functioning.  See Martinak, 21 Vet. App. at 447.  None of the examiners who have treated the Veteran for his service-connected left ear hearing loss certified that use of speech discrimination test was not appropriate.  There also is no indication of an exceptional pattern of hearing impairment anywhere in the competent evidence of record such that 38 C.F.R. § 4.86 is applicable.  See 38 C.F.R. § 4.86.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for service-connected left ear hearing loss at any time during the appeal period.  In summary, the Board finds that the criteria for an initial compensable rating for left ear hearing loss have not been met.

Finally, the degree of disability due to the Veteran's service-connected left knee bursitis, right knee ganglion cyst, right wrist distal radius fracture, and left ear hearing loss has been shown to be stable throughout the appeal period.  Consequently, the Board finds that staged ratings for these service-connected disabilities are not appropriate since distinct time periods with different ratable symptoms are not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected left knee bursitis, right knee ganglion cyst, right wrist distal radius fracture, or left ear hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected left knee bursitis, right knee ganglion cyst, right wrist distal radius fracture, and left ear hearing loss are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been employed throughout the pendency of this appeal.  He has reported on VA examinations conducted during the pendency of this appeal that none of his service-connected disabilities interfered with his activities of daily living or his employment.  The Veteran also has not contended, and the competent evidence does not show, that he has been hospitalized at any time during the pendency of this appeal for treatment of his service-connected left knee bursitis, right knee ganglion cyst, right wrist distal radius fracture, or for left ear hearing loss.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating prior to July 30, 2009, and to an initial rating greater than 10 percent thereafter, for left knee bursitis, is denied.

Entitlement to an initial compensable rating for right knee ganglion cyst is denied.

Entitlement to an initial compensable rating for right wrist distal radius fracture is denied.

Entitlement to an initial compensable rating for left ear hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


